Exhibit 10.1

REGISTRATION RIGHTS AND COOPERATION AGREEMENT

This REGISTRATION RIGHTS AND COOPERATION AGREEMENT, dated as of August 6, 2014,
is entered into by and between Caesars Entertainment Operating Company, Inc., a
Delaware corporation (the “Company”), and Caesars Acquisition Company, a
Delaware corporation (“CAC”).

RECITALS

WHEREAS, Caesars Growth Partners, LLC, a Delaware limited liability company
(“CGP”), has elected to distribute via pro rata dividend (the “Distribution”) to
its Class A and Class B members $324,520,000 in aggregate principal amount of
6.50% Senior Notes due 2016 of the Company (the “6.50% Senior Notes”) and
$357,515,000 in aggregate principal amount of 5.75% Senior Notes due 2017 of the
Company (the “5.75% Senior Notes,” and, together with the 6.50% Senior Notes,
the “Senior Notes”);

WHEREAS, on the date hereof, CAC, as the holder of CGP’s outstanding Class A
units, acquired $137,457,000 in aggregate principal amount of the 6.50% Senior
Notes and $151,433,000 in aggregate principal amount of the 5.75% Senior Notes;

WHEREAS, CAC is an affiliate of the Company, and therefore the Senior Notes held
by CAC may be deemed restricted securities as defined in the Securities Act (as
defined below); and

WHEREAS, the Company has agreed to grant to CAC and its permitted assignees and
transferees the registration and cooperation rights set forth in Article II
hereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Agreement” means this Registration Rights and Cooperation Agreement, as it may
be amended, supplemented or restated from time to time.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized by law to close.

“Commission” means the Securities and Exchange Commission.

“Demand Registration” means a Demand Registration as defined in Section 2.2.

“Distribution Date” means the date on which the Distribution is completed.



--------------------------------------------------------------------------------

“Effective Date” means the date that the Registration Statement has been
declared effective by the SEC.

“Effectiveness Deadline” means the date which is the earlier of (x) ninety
(90) calendar days after the Filing Date and (y) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be reviewed or
will not be subject to further review; provided, however, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.

“Effectiveness Period” means an Effectiveness Period as defined in
Section 2.1(b).

“Eligible Market” means The New York Stock Exchange, The NASDAQ Capital Market,
The NASDAQ Global Market, the NYSE MKT or the OTC QX.

“End of Suspension Notice” means an End of Suspension Notice as defined in
Section 2.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Expenses” means Expenses as defined in Section 2.6.

“Filing Date” means the date on which the Registration Statement is filed with
the SEC.

“Filing Deadline” means October 31, 2014.

“FINRA” means Financial Industry Regulatory Authority, Inc.

“Holder” means CAC, who is the record or beneficial owner of any Registrable
Security, or any assignee or transferee of such Registrable Security to the
extent such assignee or transferee agrees in writing to be bound by all the
provisions hereof, unless such Registrable Security is acquired in a public
distribution pursuant to a registration statement under the Securities Act or
pursuant to transactions exempt from registration under the Securities Act and
in either case where securities sold in such transaction may be resold without
subsequent registration under the Securities Act.

“Indemnified Party” means an Indemnified Party as defined in Section 2.9.

“Indemnifying Party” means an Indemnifying Party as defined in Section 2.9.

“Inspector” means an Inspector as defined in Section 2.5.

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by any Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Shelf Registration Statement, (ii) containing all information about such
Holder required to be included in such Shelf Registration Statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to be bound by the
terms and conditions hereof.

“Offering Memorandum” means Offering Memorandum as defined in Section 2.3(b).

 

2



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Principal Market” means The NASDAQ Global Select Market.

“Private Placement Demand” means Private Placement Demand as defined in
Section 2.3(b).

“Records” means Records as defined in Section 2.5.

“Registrable Securities” means the Senior Notes received by CAC in connection
with the Distribution at any time owned, either of record or beneficially, by
any Holder until (i) a registration statement covering such Senior Notes has
been declared effective by the SEC and such Senior Notes have been disposed of
pursuant to such effective registration statement, (ii) such Senior Notes have
been publicly sold under Rule 144 or (iii) such Senior Notes have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act, the Company has delivered to a Holder’s transferee a new
certificate or other evidence of ownership for such Senior Notes not bearing the
Securities Act restricted securities legend and such Senior Notes may be resold
or otherwise transferred by such transferee without subsequent registration
under the Securities Act.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requisite Holders” means, (i) so long as CAC continues to hold any Registrable
Securities, CAC or, (ii) if CAC no longer holds any Registrable Securities,
Holders owning at least 50% in aggregate principal amount of the outstanding
Registrable Securities.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the SEC.

“Rule 144A” means Rule 144A promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

“Shelf Registration Statement” means a Shelf Registration Statement as defined
in Section 2.1.

“Suspension Event” means a Suspension Event as defined in Section 2.4.

“Suspension Notice” means a Suspension Notice as defined in Section 2.4.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

3



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1. Shelf Registration.

(a) Preparation and Filing of Shelf Registration Statement. The Company shall
(x) prepare, and, as soon as practicable file a “shelf” registration statement
with respect to the resale of the number of Registrable Securities specified by,
and in accordance with the methods of distribution elected by, the Requisite
Holders, on an appropriate form for the offering and subsequent resale thereof,
to be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”), provided that, as of the
date hereof, the Company intends to file the Shelf Registration Statement on or
before October 1, 2014, and shall use its commercially reasonable efforts to
cause the Shelf Registration Statement to be filed on or before the Filing
Deadline, and (y) use its commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective by the SEC as promptly as
reasonably practicable thereafter, but in no event later than the Effectiveness
Deadline. The Company shall use its commercially reasonable efforts to keep such
Shelf Registration Statement continuously effective for a period ending when all
Registrable Securities covered by the Shelf Registration Statement are no longer
Registrable Securities or the date as of which each of the Holders is permitted
to sell its Registrable Securities without Registration pursuant to Rule 144
under the Securities Act without volume limitation or other restrictions on
transfer thereunder.

(b) At the time the Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a Selling Holder in the Shelf Registration
Statement and the related prospectus in such a manner as to permit such Holder
to deliver such prospectus to purchasers of Registrable Securities in accordance
with applicable law. If required by applicable law, subject to the terms and
conditions hereof, after effectiveness of the Shelf Registration Statement, the
Company shall file a supplement to such prospectus or amendment to the Shelf
Registration Statement not less frequently than once a quarter as necessary to
name as Selling Holders therein any Holders that provide to the Company a duly
completed and executed Notice and Questionnaire and shall use commercially
reasonable efforts to cause any post-effective amendment to such Shelf
Registration Statement filed for such purpose to be declared effective by the
SEC as promptly as reasonably practicable after the filing thereof.

(c) Underwritten Shelf Registration. If the Requisite Holders so elect, by
written notice to the Company, the offering of such Registrable Securities
pursuant to such Shelf Registration Statement shall be in the form of an
underwritten offering; provided, that the Company shall not be obligated to
effect more than three (3) underwritten offerings under this Section 2.1(c); and
provided, further, that the Company shall not be obligated to effect, or take
any action to effect, an underwritten offering (i) within ninety (90) days
following the last date on which an underwritten offering was effected pursuant
to this Section 2.1(c) or Section 2.2(a) or during any lock-up period required
by the Underwriters in any prior underwritten offering conducted by the Company
on its own behalf, or (ii) during the period commencing with the date thirty
(30) days prior to the Company’s good faith estimate of the date of filing of,
and ending on a date ninety (90) days after the effective date of, a
registration statement with respect to an offering by the Company or its
stockholders. The Requisite Holders shall select the Underwriter or Underwriters
to serve as book-running manager or managers in connection with any such
offering; provided that such managing Underwriter or Underwriters must be
reasonably satisfactory to the Company. The Company may select any additional
investment banks and managers to be used in connection with the offering;
provided that such additional investment bankers and managers must be reasonably
satisfactory to the Requisite Holders.

 

4



--------------------------------------------------------------------------------

(d) Filing of Additional Registration Statements. The Company shall prepare and
file such additional registration statements as necessary every three (3) years
(or such other period that may be applicable under the rules and regulations
promulgated pursuant to the Securities Act) and use its commercially reasonable
efforts to cause such registration statements to be declared effective by the
SEC so that the registration statement remains continuously effective with
respect to resales of Registrable Securities as of and for the periods required
under Section 2.1(b), such subsequent registration statements to constitute a
Shelf Registration Statement hereunder.

(e) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration and cooperation rights pursuant to this
Agreement, such Holder will be deemed a party to this Agreement and will be
bound by its terms, notwithstanding such Holder’s failure to deliver a Notice
and Questionnaire; provided, that any Holder that has not delivered a duly
completed and executed Notice and Questionnaire shall not be entitled to be
named as a Selling Holder in, or have the Registrable Securities held by it
covered by, a Shelf Registration Statement.

SECTION 2.2. Demand Registration.

(a) Request for Registration. In the event that the Company fails to file, has
not filed or fails to maintain the effectiveness of, a Shelf Registration
Statement in accordance with Section 2.1(a) then, in addition to any other
remedies the Holders may have, at law or in equity, a Requisite Holder may make
a written request to the Company for registration under the Securities Act of
all or part of its Registrable Securities (a “Demand Registration”); provided,
that if and so long as a Shelf Registration Statement is on file and effective
with respect to the Registrable Securities, then the Company shall have no
obligation to effect a Demand Registration for such Registrable Securities. The
Company shall prepare and file a registration statement on an appropriate form
with respect to any Demand Registration (the “Demand Registration Statement”)
and shall use its commercially reasonable efforts to cause the Demand
Registration Statement to be declared effective by the SEC as promptly as
reasonably practicable after the filing thereof and the Company shall use its
commercially reasonable efforts to keep such Demand Registration Statement
effective for a period ending when all Registrable Securities covered by the
Demand Registration Statement are no longer Registrable Securities or the date
as of which each of the Holders is permitted to sell its Registrable Securities
without Registration pursuant to Rule 144 under the Securities Act without
volume limitation or other restrictions on transfer thereunder. The number of
Demand Registrations which may be made pursuant to this Section 2.2(a) shall be
limited to three (3). Any request for a Demand Registration will specify the
aggregate principal amount of Registrable Securities proposed to be sold and
will also specify the intended method of disposition thereof. Unless the
Requisite Holders shall consent in writing, no other party shall be permitted to
offer securities in connection with any such Demand Registration. Any Holder may
withdraw all or any portion of its Registrable Securities from a Demand
Registration at any time prior to the effectiveness of the applicable Demand
Registration Statement. Upon receipt of a notice to such effect from the
applicable Holders, with respect to all of their Registrable Securities, the
Company shall cease all efforts to secure effectiveness of the applicable Demand
Registration Statement.

(b) Effective Registration. A registration will not count as a Demand
Registration until it has become effective.

(c) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
asserting or participating in its registration and cooperation rights pursuant
to this Agreement, such Holder may become a Selling Holder and thereby will be
deemed a party to this Agreement and will be bound by each of its terms.

 

5



--------------------------------------------------------------------------------

(d) Underwritten Demand Registrations. If the Requisite Holders so elect, by
written notice to the Company, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering. The Requisite Holders shall select the Underwriter or Underwriters to
serve as book-running manager or managers in connection with any such Demand
Registration; provided that such managing Underwriter or Underwriters must be
reasonably satisfactory to the Company. The Company may select any additional
investment banks and managers to be used in connection with the offering;
provided that such additional investment bankers and managers must be reasonably
satisfactory to the Requisite Holders.

SECTION 2.3. Request for Offering Memorandum.

(a) Except for Section 2.4 hereof, the Company agrees that nothing in this
Agreement shall prohibit the Holders, at any time and from time to time, from
selling or otherwise transferring Registrable Securities pursuant to a private
placement or other transaction which is not registered pursuant to the
Securities Act.

(b) In the event that the Company fails to file, has not filed or fails to
maintain the effectiveness of, a Shelf Registration Statement in accordance with
Section 2.1(a) then, in addition to any other remedies the Requisite Holders may
have, at law or in equity, the Requisite Holders may make a written request to
the Company for its assistance and cooperation in conducting a private placement
of the Registrable Securities (a “Private Placement Demand”); provided, that the
number of Private Placement Demands which may be made pursuant to this
Section 2.3(b) shall be limited to three (3). Upon receipt of a Private
Placement Demand, the Company will enter into customary agreements (including a
purchase agreement or subscription agreement, if any, in customary form) and
shall use commercially reasonable efforts to take such other actions as the
Requisite Holders and initial purchasers or placement agent (as applicable, the
“Selling Agent”), if any, reasonably request or that are reasonably required in
order to expedite or facilitate the disposition pursuant to a private placement
of such Registrable Securities, including, without limitation, (A) the
preparation of a customary offering memorandum (an “Offering Memorandum”)
containing all customary information, including financial statements (which,
with respect to annual financial statements, shall have been audited and, with
respect to interim financial statements, shall have been reviewed by the
independent accountants for the Company as provided in Public Company Accounting
Oversight Board in AU 722), pro forma financial statements, business and other
financial data of the type required in a registered offering of debt securities
by Regulation S-X and Regulation S-K under the Securities Act (other than Rule
3-09, Rule 3-10 or Rule 3-16 of Regulation S-X, Rule 4.02(b) of Regulation S-K
and other customary exceptions) and of the type and form that are customarily
included in private placements pursuant to Rule 144A (subject to customary
exceptions) and all other financial data that would be necessary for the Selling
Agent, if any, engaged for such private placement to receive customary (for
similar debt securities issued in a private placement pursuant to Rule 144A)
comfort letters (including “negative assurance” comfort) from independent
accountants of the Company in connection with the offering of the Registrable
Securities and, in the case of the annual financial statements, the auditors’
reports thereon, together with drafts of customary comfort letters that such
accounting firms are prepared to deliver upon closing, (B) obtain for delivery
to the Selling Holders and to the Selling Agent, if any, an opinion or opinions
from counsel for the Company dated the date of the closing under the purchase
agreement or subscription agreement, as the case may be, in customary form,
scope and substance, which opinions shall be reasonably satisfactory to such
Holders or Selling Agents, as applicable, and their respective counsel, (C) in
the case of a private placement pursuant to Rule 144A, obtain for delivery to
the Company and the Selling Agent, with copies to the Selling Holders, a cold
comfort letter from the Company’s independent certified public accountants in
customary form and covering such matters of the type customarily covered by cold
comfort letters as the Selling Agents reasonably request, dated the date of
execution of the purchase agreement and brought down to the closing under the
purchase agreement and (D) taking all reasonable actions as are requested by the
Selling

 

6



--------------------------------------------------------------------------------

Agent, or, if no Selling Agent, the Requisite Holders, to expedite or facilitate
the disposition of the Registrable Securities, including causing its management
to participate in a reasonable number of customary “roadshow” or similar
marketing efforts and by otherwise providing reasonable due diligence access to
potential purchasers.

SECTION 2.4. Black-Out Periods.

(a) Notwithstanding the provisions of Sections 2.1(a), 2.1(b), 2.2(a), and
2.2(d), the Company shall be permitted to postpone the filing of any Shelf
Registration Statement filed pursuant to Section 2.1 or any registration
statement filed in connection with a Demand Registration pursuant to Section 2.2
hereof, and from time to time to require the Holders not to sell Registrable
Securities under any such Shelf Registration Statement or other registration
statement or to suspend the effectiveness thereof, for such times as the Company
reasonably may determine is necessary and advisable, if any of the following
events shall occur (each such circumstance a “Suspension Event”): (i) a majority
of the members of the board of directors of the Company determines in good faith
that (A) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed material financing, material
acquisition, corporate reorganization or other material transaction involving
the Company or (B)(x) the Company has a bona fide business purpose for
preserving the confidentiality of a material transaction that would otherwise be
required to be disclosed due to such registration, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such a material transaction or (z) such a material transaction renders the
Company unable to comply with Commission requirements, in each case under
circumstances that would make it impractical or inadvisable, to cause the Shelf
Registration Statement or other registration statement (or such filings) to
become effective or to promptly amend or supplement the Shelf Registration
Statement or other registration statement on a post-effective basis, as
applicable; or (ii) a majority of the members of the board of directors of the
Company determines in good faith that it is in the Company’s best interest or it
is required by law, rule or regulation to supplement the Shelf Registration
Statement or other registration statement or file a post-effective amendment to
such Shelf Registration Statement or other registration statement in order to
ensure that the prospectus included in the Shelf Registration Statement or other
registration statement (1) contains the information required by the form on
which such Shelf Registration Statement or other registration statement was
filed or (2) discloses any facts or events arising after the effective date of
the Shelf Registration Statement or other registration statement (or of the most
recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein. Upon the
occurrence of any such suspension, the Company shall use its commercially
reasonable efforts to cause the Shelf Registration Statement or other
registration statement to become effective or to amend or supplement the Shelf
Registration Statement or other registration statement on a post-effective basis
or to take such action as is necessary to permit resumed use of the Shelf
Registration Statement or other registration statement or filing thereof as soon
as reasonably possible following the conclusion of the applicable Suspension
Event and its effect.

The Company will provide written notice (a “Suspension Notice”) to the Holders
of the occurrence of any Suspension Event; provided, however, that the Company
shall not be permitted to exercise a suspension pursuant to this
Section 2.4(a)(i) more than twice during any twelve (12)-month period, or
(ii) for a period exceeding ninety (90) days on any one occasion. Upon receipt
of a Suspension Notice, each Holder agrees that it will (i) immediately
discontinue offers and sales of the Registrable Securities under the Shelf
Registration Statement or other registration statement and (ii) maintain the
confidentiality of any information included in the Suspension Notice unless
otherwise required by law or subpoena. The Holders may recommence effecting
offers and sales of the Registrable Securities pursuant to the Shelf
Registration Statement or other registration statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders promptly following the conclusion of

 

7



--------------------------------------------------------------------------------

any Suspension Event and its effect; provided that the Holders agree that they
will only effect such offers and sales pursuant to any supplemental or amended
prospectus that has been provided to them by the Company pursuant to
Section 2.4(b).

(b) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement or
other registration statement pursuant to Section 2.4(a), the Company agrees that
it shall extend the period of time during which such Shelf Registration
Statement or other registration statement shall be maintained effective
(including the period referred to in Section 2.5(a) hereof) by the number of
days during the period from the date of receipt by the Holders of the Suspension
Notice to and including the date of receipt by the Holders of the End of
Suspension Notice and promptly provide copies of the supplemented or amended
prospectus necessary to resume offers and sales, with respect to each Suspension
Event; provided, that such period of time shall not be extended beyond the date
that the Registrable Securities covered by such Shelf Registration Statement or
other registration statement are no longer Registrable Securities.

SECTION 2.5. Registration Procedures; Filings; Information. Subject to
Section 2.4 hereof, in connection with any Shelf Registration Statement under
Section 2.1 or any Demand Registration under Section 2.2, the Company will use
its commercially reasonable efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as practicable, and in connection with any such
request:

(a) The Company will as expeditiously as practical prepare and file with the SEC
a registration statement on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof and use its
commercially reasonable efforts to cause such filed registration statement to
become and remain effective (i) in the case of a Shelf Registration Statement,
for the period described in Section 2.1 and (ii) in the case of a Demand
Registration, for a period of not less than 270 days from the effective date of
such registration statement.

(b) The Company will prior to filing a registration statement or prospectus or
any amendment or supplement thereto, furnish to each Selling Holder and each
Underwriter, if any, of the Registrable Securities covered by such registration
statement copies of such registration statement as proposed to be filed with
copies of all documents proposed to be filed, which documents shall be subject
to the review of such Selling Holder and Underwriter, if any, and their
respective counsel and, the Company will not file any registration statement or
amendments or supplements thereto to which the Selling Holders or the
Underwriter, if any, shall reasonably object. The Company shall thereafter
furnish to such Selling Holder and Underwriter, if any, such number of conformed
copies of such registration statement, each amendment and supplement thereto
(and upon request, all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder or
Underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Selling Holders.

(c) After the filing of the registration statement, the Company will promptly
notify each Selling Holder of Registrable Securities covered by such
registration statement of (i) any stop order issued or threatened by the SEC or
any order by the SEC or any other regulatory authority preventing or suspending
the use of any preliminary or final prospectus or the initiation or threatening
of any proceedings for such purposes, (ii) any written comments by the SEC or
any request by the SEC or any other federal or state governmental authority for
amendments or supplements to such registration statement or for additional
information or (iii) the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

8



--------------------------------------------------------------------------------

(d) The Company will promptly take all reasonable actions required to prevent,
or obtain the withdrawal of, any stop order or other order suspending the use of
any preliminary or final registration statement.

(e) The Company will use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of such jurisdictions in the United States (where an exemption does not apply)
as any Selling Holder or managing Underwriter or Underwriters, if any,
reasonably (in light of such Selling Holder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Selling Holder to consummate the disposition of the Registrable Securities owned
by such Selling Holder; provided that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (d), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

(f) The Company will promptly notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the Company’s receipt of any
notification of the suspension of the qualification of any Registrable
Securities covered by a Shelf Registration Statement for sale in any
jurisdiction, (ii) the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
promptly make available to each Selling Holder any such supplement or amendment
and (iii) deliver to each Selling Holder and each Underwriter, if any, without
charge, as many copies of the applicable prospectus (including each preliminary
prospectus), any amendment or supplement thereto and such other documents useful
to facilitate the disposition of the Registrable Securities as such Selling
Holder or Underwriter may reasonably request.

(g) The Company will promptly (i) incorporate in a prospectus supplement or
post-effective amendment such information as the Underwriter and the Selling
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities, and make all required filings of
such prospectus supplement or post-effective amendment, (ii) furnish to each
Selling Holder and each Underwriter, if any, without charge, as many conformed
copies as such Selling Holder or Underwriter may reasonably request of the
applicable Registration Statement and any amendment or post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference).

(h) The Company will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and use commercially reasonable efforts to
take such other actions as the Underwriters, if any, reasonably request or that
are reasonably required in order to expedite or facilitate the disposition of
such Registrable Securities, including, without limitation, (A) obtain for
delivery to the Selling Holders and to the Underwriter or Underwriters, if any,
an opinion or opinions from counsel for the Company dated the effective date of
the applicable registration statement or, in the event of an underwritten
offering, the date of the closing under the underwriting agreement, in customary
form, scope and substance, which opinions shall be reasonably satisfactory to
such Holders or underwriters, as the case may be, and their respective counsel,
(B) in the case of an underwritten offering,

 

9



--------------------------------------------------------------------------------

obtain for delivery to the Company and the managing underwriter or underwriters,
with copies to the Selling Holders, a cold comfort letter from the Company’s
independent certified public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement and (C) cooperate with each Selling Holder and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA.

(i) The Company will make available for inspection by any Selling Holder of such
Registrable Securities, if such Selling Holder has a due diligence defense under
the Securities Act, any Underwriter participating in any disposition pursuant to
such registration statement and any attorney, accountant or other professional
retained by any such Selling Holder or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspector in connection with
such registration statement, subject to entry by each such Inspector into a
customary confidentiality agreement in a form reasonably acceptable to the
Company.

(j) The Company will otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement
covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the SEC promulgated thereunder (or any successor rule or regulation hereafter
adopted by the SEC).

(k) The Company may require each Selling Holder of Registrable Securities to
promptly furnish in writing to the Company such information regarding such
Selling Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration. No Holder may include Registrable Securities
in any registration statement pursuant to this Agreement unless and until such
Holder has furnished to the Company such information. Each Holder further agrees
to furnish as soon as reasonably practicable to the Company all information
required to be disclosed in order to make information previously furnished to
the Company by such Holder not materially misleading.

(l) Each Selling Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.5(f) hereof,
such Selling Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Selling Holder’s receipt of written notice from the
Company that such disposition may be made and, in the case of clause (ii) of
Section 2.5(f) hereof, copies of the supplemented or amended prospectus
contemplated by clause (ii) of Section 2.5(f) hereof, and, if so directed by the
Company, such Selling Holder will deliver to the Company all copies, other than
permanent file copies then in such Selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. Each Selling Holder of Registrable Securities agrees that it will
promptly notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made. In the event the Company shall

 

10



--------------------------------------------------------------------------------

give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.5(a) hereof) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 2.5(f)
hereof to the date when the Company shall provide written notice that such
dispositions may be made and, in the case of clause (ii) of Section 2.5(f)
hereof, make available to the Selling Holders of Registrable Securities covered
by such registration statement a prospectus supplemented or amended to conform
with the requirements of Section 2.5(f) hereof.

(m) in the case of an underwritten offering, the Company will cooperate in all
marketing efforts, including, without limitation, providing information and
materials and causing senior executive officers of the Company to participate in
meetings, a reasonable number of customary “road show” presentations and/or
investor conference calls to market the Registrable Securities that may be
reasonably requested by the managing Underwriter or Underwriters in any such
underwritten offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto.

SECTION 2.6. Expenses. In connection with any registration statement required to
be filed hereunder, the Company shall pay the following expenses, to the extent
applicable, incurred in connection with a Private Placement Demand or
registration hereunder (the “Expenses”), regardless of whether such registration
statement, if any, is declared effective by the SEC: (a) all registration and
filing fees, and any other fees and expenses associated with filings required to
be made with the SEC or FINRA, (b) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (c) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing prospectuses), (d) internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (e) the fees and
expenses incurred in connection with the listing of the Registrable Securities,
(f) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company (including the expenses of any comfort letters or costs associated with
the delivery by independent certified public accountants of a comfort letter or
comfort letters requested pursuant to Sections 2.3 or 2.5(h) hereof), (g) the
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration, (h) reasonable fees and disbursements of one
(1) legal counsel plus any regulatory counsel, as appropriate, for all Selling
Holder participating in such registration (or, in the case of a “shelf
registration”, each Selling Holder selling Registrable Securities under the
Shelf Registration Statement), and (i) any reasonable fees and disbursements of
Underwriters customarily paid by issuers or sellers of securities. The Company
shall have no obligation to pay any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities or any transfer taxes
relating to the registration or sale of the Registrable Securities.

SECTION 2.7. Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the full extent permitted by law, each Selling Holder of
Registrable Securities, each member, limited partner or general partner thereof,
each member, limited partner or general partner of each such member, limited or
general partner, each of their respective Affiliates, officers, directors,
stockholders, employees, advisors, and agents and each Person, if any, who
controls such Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each of their respective Representatives from
and against any and all losses, penalties, judgments, suits, costs, claims,
damages, liabilities and expenses (including reasonable costs of investigation
and legal expenses) (each, a “Loss”, and collectively, “Losses”) that arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum relating to such Registrable Securities, or any amendment or
supplement thereto, or any preliminary

 

11



--------------------------------------------------------------------------------

prospectus or preliminary offering memorandum, or that arise out of or are based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, except insofar as
such losses, claims, damages or liabilities that arise out of or are based upon
any such untrue statement or omission or alleged untrue statement or omission
with respect to information relating to such Selling Holder included in reliance
upon and in conformity with information furnished in writing to the Company by
such Selling Holder or on such Selling Holder’s behalf expressly for inclusion
therein. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Selling Holder or any
Indemnified Party and shall survive the transfer of such securities by such
Selling Holder. The Company also agrees to indemnify any Underwriters of, or
Selling Agents for, the Registrable Securities, their officers and directors and
each Person who controls such Underwriters or Selling Agents within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act and each
of their respective Representatives on substantially the same basis as that of
the indemnification of the Selling Holders provided in this Section 2.7.

SECTION 2.8. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act and each of their respective
Representatives to the same extent as the foregoing indemnity from the Company
to such Selling Holder pursuant to Section 2.7, but only with respect to written
information relating to such Selling Holder included in reliance upon and in
conformity with information furnished in writing by such Selling Holder or on
such Selling Holder’s behalf expressly for use in any registration statement,
prospectus or offering memorandum relating to the Registrable Securities of such
Selling Holder, or any amendment or supplement thereto, or any preliminary
prospectus or preliminary offering memorandum. In case any action or proceeding
shall be brought against the Company or its officers, directors or agents or any
such controlling person, in respect of which indemnity may be sought against
such Selling Holder, such Selling Holder shall have the rights and duties given
to the Company, and the Company or its officers, directors or agents or such
controlling person shall have the rights and duties given to such Selling
Holder, by Section 2.7. Each Selling Holder also agrees to indemnify and hold
harmless Underwriters of, or Selling Agents for, the Registrable Securities,
their officers and directors and each Person who controls such Underwriters or
Selling Agents, as applicable, within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and each of their respective
Representatives on substantially the same basis as that of the indemnification
of the Company provided in Section 2.7. Notwithstanding the foregoing, in no
event will the liability of a Selling Holder under this Section 2.8 or
Section 2.10 or otherwise hereunder exceed the net proceeds actually received by
such Selling Holder.

SECTION 2.9. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.7 or
2.8, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided that the failure of
any Indemnified Party to give such notice will not relieve such Indemnifying
Party of its obligations under Section 2.7 or 2.8, as applicable, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties

 

12



--------------------------------------------------------------------------------

by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the Indemnifying Party shall not,
in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by (i) in the case
of Persons indemnified pursuant to Section 2.7 hereof, the Requisite Holders and
(ii) in the case of Persons indemnified pursuant to Section 2.8, the Company.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed), effect any settlement of
any pending or threatened proceeding in respect of with any Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability arising out of such proceeding
without any admission of liability by such Indemnified Party.

SECTION 2.10. Contribution. If the indemnification provided for in Section 2.7
or 2.8 hereof is held by a court of competent jurisdiction to be unavailable to
an Indemnified Party or insufficient in respect of any losses, claims, damages
or liabilities referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities (a) as between the Company and the Selling Holders on the one hand
and the Underwriters or Selling Agents, as the case may be, on the other, in
such proportion as is appropriate to reflect the relative benefits received by
the Company and the Selling Holders on the one hand and the Underwriters or
Selling Agents, as the case may be, on the other from the offering of the
securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and the Selling Holders on the one hand and of
the Underwriters or Selling Agents, as the case may be, on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations and (b) between the Company on the one hand and each Selling
Holder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each Selling Holder in connection with such
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Selling Holders on the one
hand and the Underwriters or Selling Agents, as the case may be, on the other
shall be deemed to be in the same proportion as the total proceeds from the
offering (net of underwriting or initial purchaser discounts, as applicable, and
commissions but before deducting expenses) received by the Company and the
Selling Holders bear to the total underwriting or initial purchaser discounts,
as applicable, and commissions received by the Underwriters or Selling Agents,
as the case may be, in each case as set forth on the cover page of the
prospectus or the Offering Memorandum, as applicable. The relative fault of the
Company and the Selling Holders on the one hand and of the Underwriters or
Selling Agents, as the case may be, on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Selling Holders or by the
Underwriters or Selling Agents, as the case may be. The relative fault of the
Company on the one hand and of each Selling Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

13



--------------------------------------------------------------------------------

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.10 were determined by pro
rata allocation (even if the Underwriters or Selling Agents, as the case may be,
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.10, no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the securities
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, no Selling Agent shall be required to contribute any amount
in excess of the amount by which the total price at which the securities
initially purchased by it were resold pursuant to a private placement exceeds
the amount of any damages which such Selling Agent has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission, and no Selling Holder shall be required to contribute any
amount in excess of the amount by which the total price at which the securities
of such Selling Holder were offered to the public or resold pursuant to a
private placement exceeds the amount of any damages which such Selling Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Selling Holder’s obligations to contribute
pursuant to this Section 2.10 are several in such proportion that the proceeds
of the offering received by such Selling Holder bears to the total proceeds of
the offering received by all the Selling Holders, and not joint.

SECTION 2.11. Participation in Underwritten or 144A Offerings. No Person may
participate in any underwritten offering or private placement pursuant to 144A
hereunder unless such Person (a) agrees to sell such Person’s securities on the
basis provided in any underwriting or initial purchasing arrangements approved
by the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all customary questionnaires, powers of attorney, indemnities,
underwriting agreements or purchase agreements and other documents reasonably
required under the terms of such customary arrangements and the registration and
cooperation rights provided for in this Article II.

SECTION 2.12. Rule 144. The Company covenants that it will timely file any
reports required to be filed by it under the Securities Act and the Exchange Act
and that it will take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144. Upon the reasonable request
of any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specific
thereof.

SECTION 2.13. Holdback Agreements.

(a) Restrictions on Public Sale by the Company and Others. The Company agrees
that any agreement entered into after the date of this Agreement pursuant to
which the Company issues or agrees to issue any privately placed securities
shall contain a provision under which holders of such securities agree not to
effect any sale or distribution of the same class as any securities as those
being sold in connection with an underwritten public offering in accordance with
Section 2.1 or 2.2 hereof, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) days prior to, and during
the 90-day period beginning on, the pricing date of such underwritten public
offering,

 

14



--------------------------------------------------------------------------------

if and to the extent requested in writing by the managing Underwriter or
Underwriters (such agreement to be in the form of lock-up agreement provided by
the managing Underwriter or Underwriters), in each case including a sale
pursuant to Rule 144 (except as part of any such registration, if permitted);
provided, however, that the provisions of this paragraph (b) shall not prevent
the conversion or exchange of any securities pursuant to their terms into or for
other securities.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate. Notwithstanding the
foregoing, specific performance shall not be available with respect to the
rights and obligations of the parties pursuant to Section 2.13(a).

SECTION 3.2. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Requisite
Holders. No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.

SECTION 3.3. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telecopier, or air courier guaranteeing overnight delivery:

(a) if to the Holders, initially c/o Caesars Acquisition Company, 1 Caesars
Palace Drive, Las Vegas, NV 89109 (Attention: General Counsel, Fax: (514)
635-1277), or to such other address and to such other Persons as any Holder may
hereafter specify in writing; and

(b) if to the Company, initially at 1 Caesars Palace Drive, Las Vegas, NV 89109,
(Attention: General Counsel, Fax: (702) 407-6418), or to such other address as
the Company may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt is acknowledged, if
telecopied; on the next business day, if timely delivered to an air courier
guaranteeing overnight delivery, and when receipt is acknowledged in writing by
addressee or receipt is otherwise confirmed, if by electronic mail.

SECTION 3.4. Successors and Assigns. Except as expressly provided in this
Agreement, the rights and obligations of the Holders under this Agreement shall
not be assignable by any Holder to any Person that is not a Holder. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns.

SECTION 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

15



--------------------------------------------------------------------------------

SECTION 3.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
choice of law provisions thereof.

SECTION 3.7. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

SECTION 3.8. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration and cooperation rights granted by the Company
with respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

SECTION 3.9. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 3.10. No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns and all
Indemnified Parties, any rights, remedies or other benefits under or by reason
of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY Caesars Entertainment Operating Company, Inc. By:  

/s/ Mary Higgins

Name:   Mary Higgins Title:   Chief Financial Officer HOLDERS Caesars
Acquisition Company By:  

/s/ Michael Cohen

Name:   Michael Cohen Title:   Vice President and Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

FORM OF NOTICE AND QUESTIONNAIRE

The undersigned beneficial holder of 6.50% Senior Notes and/or 5.75% Senior
Notes of Caesars Entertainment Operating Company, Inc. (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “SEC”) one or more registration statements
(collectively, the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of the
Registration Rights and Cooperation Agreement, dated                      , 2014
(the “Registration Rights and Cooperation Agreement”), among the Company and the
holders party thereto. A copy of the Registration Rights and Cooperation
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights and Cooperation Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights and Cooperation Agreement. In order to sell or otherwise
dispose of any Registrable Securities pursuant to the Shelf Registration
Statement, a beneficial owner of Registrable Securities generally will be
required to be named as a selling security holder in the related prospectus,
deliver a prospectus to purchasers of Registrable Securities and be bound by
those provisions of the Registration Rights and Cooperation Agreement applicable
to such beneficial owner (including certain indemnification provisions as
described below). To be included in the Shelf Registration Statement, this
Notice and Questionnaire must be completed, executed and delivered to the
Company at the address set forth herein on or prior to the tenth business day
before the effectiveness of the Shelf Registration Statement. We will give
notice of the filing and effectiveness of the initial Shelf Registration
Statement by mailing a notice to the holders at their addresses set forth in the
register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Shelf Registration Statement. Beneficial
owners are encouraged to complete and deliver this Notice and Questionnaire
prior to the effectiveness of the initial Shelf Registration Statement so that
such beneficial owners may be named as selling security holders in the related
prospectus at the time of effectiveness. Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the effectiveness of the initial
Shelf Registration Statement, in accordance with the Registration Rights and
Cooperation Agreement, the Company will file such amendments to the initial
Shelf Registration Statement or additional shelf registration statements or
supplements to the related prospectus as are necessary to permit such holder to
deliver such prospectus to purchasers of Registrable Securities.

Certain legal consequences arise from being named as selling security holders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Shelf Registration Statement
and the related prospectus.



--------------------------------------------------------------------------------

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified under Item 3). The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights and Cooperation Agreement.

Pursuant to the Registration Rights and Cooperation Agreement, the undersigned
has agreed to indemnify and hold harmless the Company and its directors,
officers and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, from
and against certain losses arising in connection with statements concerning the
undersigned made in the Shelf Registration Statement or the related prospectus
in reliance upon the information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

QUESTIONNAIRE

 

1. (a) Full Legal Name of Selling Security Holder:

(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

(c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:

(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item
(3) below:

 

2. Address for Notices to Selling Security Holder:

Telephone:

Fax:

E-mail address:

Contact Person:

 

3. Beneficial Ownership of Registrable Securities:

Type of Registrable Securities beneficially owned, and number of shares of
Senior Notes beneficially owned:

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Security Holder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).



--------------------------------------------------------------------------------

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

5. Relationship with the Company

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

6. Plan of Distribution

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions)

(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

(ii) in the over-the-counter market;

(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

(iv) through the writing of options.

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

State any exceptions here:

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act of 1934 and the rules thereunder relating to
stock manipulation, particularly Regulation M thereunder (or any successor rules
or regulations), in connection with any offering of Registrable Securities
pursuant to the Registration Rights and Cooperation Agreement. The undersigned
agrees that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights and Cooperation Agreement to indemnify and hold harmless
certain persons set forth therein. Pursuant to the Registration Rights and
Cooperation Agreement, the Company has agreed under certain circumstances to
indemnify the Selling Security Holders against certain liabilities.



--------------------------------------------------------------------------------

In accordance with the undersigned’s obligation under the Registration Rights
and Cooperation Agreement to provide such information as may be required by law
for inclusion in the Shelf Registration Statement, the undersigned agrees to
promptly notify the Company of any inaccuracies or changes in the information
provided herein that may occur subsequent to the date hereof at any time while
the Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights and Cooperation Agreement shall be made in
writing at the address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights and Cooperation Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Shelf Registration Statement and the related
prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Beneficial Owner By:  

 

Name:   Title:  

Dated:

Please return the completed and executed Notice and Questionnaire to:

Caesars Entertainment Operation Company, Inc.

1 Caesar Palace Drive

Las Vegas, Nevada, 89109

Tel: 702-407-6000

Fax:

Attention: